In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated June 6, 2008, which, upon a fact-finding order of the same court dated May 6, 2008, made upon the appellant’s admission, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of menacing in the third degree, adjudged her to be a juvenile delinquent, and placed her on probation for a period of 15 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*735The Family Court has broad discretion as to the dispositional orders it enters (see Matter of Ashley D., 55 AD3d 605 [2008]; Matter of Ashley H., 53 AD3d 578 [2008]; Matter of Melissa B., 49 AD3d 536 [2008]). Here, contrary to the appellant’s contention, the Family Court providently exercised its discretion in adjudicating her a juvenile delinquent and placing her on probation for a period of 15 months instead of granting an adjournment in contemplation of dismissal. This disposition was appropriate in light of, inter alia, the nature of the incident, as well as the appellant’s deficient academic performance and her poor record of attendance in school (see Matter of Erika R., 55 AD3d 740 [2008]; Matter of Tyrell D., 24 AD3d 440, 441 [2005]). Rivera, J.R, Santucci, Garni and Dickerson, JJ., concur.